DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17 and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  More specifically, it is unclear what the applicant meant by "to adjust at least one output signal ."    It is unclear how appararus of adjust at least one output signal provided by the detector.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pering et al. (US Patent Application Publication No. 2010/0271302).
Regarding claims 1 and 17, Pering discloses an apparatus comprising: at least one processor; and the least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform [see paras 0011 and figure 1; a hand held device 110, which may be a mobile internet device (MID), a phone, for example, equipped with movement sensors]:
receive at least a first measurement signal from a first movement sensor [see Fig. 2: wearable sensor 204); 
receive at least a second measurement signal from a second movement sensor [see Fig. 2: MID device 208 with built-in accelerometers) wherein the first movement sensor and the second movement sensor are provided on the same structure [see Fig. 1: the sensors are provided on the same structure, namely the body of the user];
identify one or more correlations between the measurement signals [see paras [0016]: "a user having on their person one or more wearable sensors 204 and 206, and perhaps a handheld device such as a MID 208 as described with reference to FIG. 1, may supply multiple input data indicative of the user's movements to a sensor fusion component 210. The sensor fusion component 210 acts to combine the multiple inputs such that the output 212 of the sensor fusion device 210 appears to the application 200 as a single input device, which is what the application 200 is expecting); and use the identified one or more correlations to adjust at least one output 
	Regarding claim 2, Pering discloses wherein the first movement sensor is coupled to the at least one detector [see paras 0011 and figure 1; a user 100 donning wearable sensors on various parts of their body. For example, the may be wearing a left wrist sensor 102, a right wrist sensor 104, as well as leg sensors 106 and 108. These sensors may include devices such as accelerometers to detect movement of the extremity they are attached to and wirelessly communicate this information to a receiver].
	Regarding claim 3, Pering discloses wherein the first movement sensor is coupled to the at least one detector by both the first movement sensor and the at least one detector being provided within the same device [see par 0016 and figures 1-2 a user having on their person one or more wearable sensors 204 and 206, and perhaps a handheld device such as a MID 208 as described with reference to FIG. 1, may supply multiple input data indicative of the user's movements to a sensor fusion component 210].
	Regarding claim 4, Pering discloses wherein the second movement sensor is provided within a different device and the different device is configured to transmit information from the second movement sensor to the apparatus [see figures 1-2; a user having on their person one or more wearable sensors 204 and 206, and perhaps a handheld device such as a MID 208].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pering et al. (US Patent Application Publication No. 2010/0271302) in view of Wilson (US Patent Application Publication No. 2015/0154447).
	Regarding claim 5, Pering fails to disclose wherein the one or more correlations between the measurement signals indicate movements common to both of the measurement signals.

	It would have been obvious to one of an ordinary skill in the art, having the teachings of Pering and Wilson before the affective filing date of the claimed invention to modify the combining data from multiple sensor of Pering to include sensor fusion technique locates and tracks mobile device as taught by Wilson. One would have been motivated to make such a combination in order to provide the configured to sense the movement and/or the position of the measurement signal on a mobile device.
	 Regarding claim 6, Wilson discloses wherein identifying one or more correlations between the measurement signals comprises using information about the structure which supports both the first movement sensor and the second movement sensor to identify common features in both of the measurement signals [see paras 0027, 0060; Detecting such correlation can cause application software to pair or connect the devices in some useful way. Similarly, when a unique event is observed to happen at the same time at both devices, various pairings may be established. Perhaps the simplest example is connecting two devices by pressing buttons on both devices simultaneously, but the same idea can be applied across a variety of sensors].

	Regarding claim 8, Wilson discloses wherein the machine learning comprises comparing the first measurement signal and the second measurement signal when the structure makes a known movement and identifying features within the measurement signals [see paras 0030, 0057, 0061; the mobile device 402 can correspond to any piece of equipment of any size and shape and functionality that can monitor its own movement and report that movement to the system].
	Regarding claim 9, Wilson discloses wherein the known movement comprises a predefined gesture that is performed by the structure [see paras 0057 and figure 4; the mobile device 402 may correspond to any piece of equipment that is worn by the user 412 or otherwise detachably fixed to the user. For example, the mobile device 402 can be integrated with (or otherwise associated with) a wristwatch, pair of paints, dress, shirt, shoe, hat, belt, wristband, sweatband, patch, button, pin, necklace, ring, bracelet, eyeglasses, goggles] .
	Regarding claim 10, Wilson discloses wherein the machine learning comprises determining a kinetic linking between the first movement sensor and the second movement sensor wherein the kinetic linking is dependent upon the structure that the movement sensors are provided on [see paras 0034; The hand holding the phone is inferred by matching the device acceleration with acceleration of hand positions over a short window is used to estimate the 
	Regarding claim 11, Wilson discloses wherein using the identified one or more correlations to adjust at least one output signal provided by the detector comprises at least partially removing noise from at least one of the measurement signals [see para 0075, 0076; Many mobile device APIs offer real-time device orientation information. In many devices orientation is computed by combining information from the onboard accelerometers, gyroscopes and magnetometers. Because this orientation is with respect to magnetic north (as measured by the magnetometer) and gravity (as measured by the accelerometer, when the device is not moving), it is often considered an "absolute" orientation and one mobile device in a prototype implementation transmits this device acceleration (ENU coordinates, gravity removed) over WiFi to the cross-modal sensor fusion system that performs sensor fusion]. 
Regarding claim 12, Wilson discloses wherein the movement sensors comprise one or more accelerometers [see paras 0027, 0061 and figure 6; The mobile device 602 incorporates or is otherwise associated with one or more position-determining devices 610. For example, the mobile device 602 can include one or more accelerometers].
	Regarding claim 13, Wilson discloses wherein during a period of time in which the detector detects at least one input to which the at least one provided output signal corresponds, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to cause the first movement sensor to provide the first 
	Regarding claim 14, Wilson discloses wherein the detection of the at least one input by the detector is a foreground process, and wherein the receipt of the first measurement signal and the receipt of the second measurement signal are background processes [see paras 0054, 0055, 0061; Each of the position-determining devices 610 uses a different technique to detect movement of the device, and, as a result, to provide a part of the motion features measured on the mobile device and specifically, the system receives device motion features measured by sensors on at least one mobile device 402. The system further receives captured images of the mobile device 402, from which image motion features are computed].
	Regarding claim 15, Wilson discloses wherein the at least one detector comprises at least one of, an imaging module or audio capture module [see paras 0054 and figure 4; receives captured images of the mobile device 402, from which image motion features are computed, from at least one external camera system 404. The device motion features from the mobile device are generated by the mobile device 402 itself, with respect to a frame of reference 406 of the mobile device 402].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pering et al. (US Patent Application Publication No. 2010/0271302) in view of Heller et al.  (US Patent Application Publication No. 2017/0371450).
	Regarding claim 18, Pering discloses a device comprising:; at least one processor; and at least one memory including computer program code, the at least one memory and the computer 
	Heller discloses a first movement sensor configured to provide a first measurement signal indicative of movement at least one detector configured to detect an input and provide at least one corresponding output signal receiving a second measurement signal from a second movement sensor [see para 0143; a sensor can include an accelerometer or gyroscope operable to detect an orientation and/or change in orientation, or an electronic or digital compass, which can indicate a direction in which the device is determined to be facing. The mechanism(s) also can include or comprise a global positioning system (GPS) or similar positioning element operable to determine relative coordinates for a position of the computing device, as well as information about relatively large movements of the device];
located apart from the device, the second measurement signal indicative of movement or position of the second movement sensor [see paras 0020, 0025, 0060 figure 3; the user 102 can double tap the back of the computing device 100 to zoom in on a map application, the user 102 can double tap the side of the computing device 100 to change a mode of the map application or the user 102 can double tap any surface of the computing device 100 using at least one motion sensor (e.g., by itself or in combination with other types of touch input components) to enable/disable the computing device] ; determining a displacement between the first movement sensor and the second movement sensor based on the first measurement signal and the second measurement signal [see paras  0054, 0062, 0085 and figure 6; the sensor data includes at least one of rotational data, head position data, linear acceleration data and audio data as different types of sensor data. Each type of the sensor data may be captured by a respective sensory element of the 
	It would have been obvious to one of an ordinary skill in the art, having the teachings of Pering and Heller before the affective filing date of the claimed invention to modify the combining data from multiple sensor of Pering to include a mobile device based on motion sensor data as taught by Heller. One would have been motivated to make such a combination in order to provide the configured to sense the movement and/or the position of the measurement signal on a mobile device and making use of gesture recognition technology. The mobile hand held devices include accelerometers or other sensors which may sense a user's motions or gestures. A wearable sensors that are attached to the user to measure the user's various movements. These measurements are then used to determine the gesture that the user is performing.
	Regarding claim 19, Pering discloses wherein during a period of time in which the detector detects at least one input to which the at least one provided output signal corresponds, the at least one memory and the computer program code are configured to, with the at least one processor, cause the device to [see paras 0011 and figure 1; a handheld device 110, which may be a mobile internet device (MID), a phone, for example, equipped with movement sensors]: control the first movement sensor to provide the first measurement signal; and cause the second 
	Regarding claim 20, Heller discloses wherein the detection of the at least one input by the detector is a foreground process, and wherein the provision of the first measurement signals by the first movement sensor and the receipt of the second measurement signal from the second movement sensor are background processes [see paras 0059, 0061 and figure 6; a software application executing on the computing device 604 can be configured to detect and track objects that are in an image plane of the computing device 604 using, for example, one or more computer vision algorithms. The image plane is defined by a field of view that is observable by the camera 606 of the computing device 604 based on the position of the computing device which corresponds to is transparent or substantially transparent to the user in that a user interface is substantially unchanged as a result of the process running].
	Regarding claim 21, Pering discloses wherein during a period of time in which the detector detects at least one input to which the at least one provided output signal corresponds, the instructions are further configured to perform: causing the first movement sensor to provide .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Heller et al. (US Patent No. 9,354,709) discloses the gesture may be recognized using a state machine. Recognition of the gesture may be performed based on a context of a device, where the specific movement of the device during a tilt gesture may change based on the context.
	Carceroni et al. (US Patent Application Publication No. 2017/0003747) discloses a wearable computing device (e.g., smart watches, activity trackers, heads-up display devices, etc.) to detect movement associated with the wearable computing device, and, in response to detecting a particular movement that approximates a predefined movement, output an altered presentation and/or arrangement of content cards displayed at a display component of the wearable computing device.
	PITIS (US Patent Application Publication No. 2016/0198322) discloses a user activity context representing a class of activities performed by the user, wherein the user activity context is determined according to the first motion indicator and according to a second motion indicator indicative of a motion of a mobile telephone communicatively coupled to the wearable computing device, the second motion indicator determined by a second accelerometer of the mobile telephone.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171